Decree affirmed. This is an appeal from a decree of the Probate Court modifying that portion of a divorce decree providing for support of two minor children. The evidence is reported and there is a report of material facts. The petitioner, Rona Kates, secured on November 28, 1962, a decree nisi for divorce from the respondent. On November 26, 1962, the parties had entered into a separation agreement which provided for payments of $25 weekly for the support and maintenance of the children until both of them reached the age of twenty-one, married or died. The agreement was not introduced in the divorce proceedings nor incorporated by reference in the original decree. The basis of the present petition to modify lay in the death in December, 1962, of the petitioner’s father, who had been of material financial assistance to her and the children during his life. There is no error in the order increasing the payment for support of the children. The separation agreement did not oust the jurisdiction of the Probate Court under G. L. e. 208, §§ 28, 37, over continuing problems of support of the minor children. Wilson v. Caswell, 272 Mass. 297, 301-302. See Freeman v. Sieve, 323 Mass. 652, 656-657.